DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 2/4/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘ settings for the browser engine and a third-party cloud service provider, the selected settings being based on performance of the browser engine to execute the network application with use of the settings’ --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL 
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
…Pogrebinsky does not teach or suggest selecting settings for a browser engine and cloud service provider based on a based on a performance of the browser engine to execute the network application with use of the settings. …
The Examiner respectfully disagrees with the Applicant.

Heller-Malla-Pogrebinsky disclosed (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud , Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403)    
While Heller-Malla-Pogrebinsky-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Belote does not disclose (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.
Morris Paragraph 277 disclosed wherein an employer, a bank, an insurance company, a retailer, a wholesaler, an auction service, a social media service, and/or a search service may identify a browser, user agent, and/or user agent client to be included in accessing and processing a resource. Alternatively or additionally, a user and/or administrator of a client node that accesses a service application may identify a browser, user agent, and/or user agent client to be included in accessing and processing a resource provided by the service application. Morris Paragraph 129 
Morris disclosed (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.(Morris- Paragraph 129,HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message…Paragraph 153,Paragraph 154, identify a criterion based on a metric for performance, power utilization, CPU utilization, Paragraph 156, a criterion that identifies a user agent client to present output based on the resource received in a response to the request ) 
Heller,Malla and Morris are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Morris into Heller-Malla.   The motivation for the said combination would have been to enable a user and/or various third-parties to identify a browser, user agent, and/or user 

 
The Applicant presents the following argument(s) [in italics]:
…Heller and Malla are both silent in regards to third-party cloud service providers and do not teach or suggest determining a compatibility based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines as recited in claim 1…
The Examiner respectfully disagrees with the Applicant.
  Heller-Malla are not relied upon to disclose (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)
 
The Applicant presents the following argument(s) [in italics]:
…Pogrebinksy does not determine a compatibility based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines or discuss executing a network application on a plurality of third-party cloud service providers using a plurality of browser engines.…As Pogrebinksy integrates services into a single user interface, Pogrebinksy does not determine differences between executing a network application on a plurality of third-party cloud service providers using a plurality of browser engines and does not determine a compatibility based on the execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines…
The Examiner respectfully disagrees with the Applicant. 
Pogrebinsky is determining compatibility of a plurality of browsers for use in the corresponding plurality of cloud services.
Pogrebinsky Paragraph 48 disclosed shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403. Shell 405 then loads native UI extensions 406, 407, 408 corresponding to cloud services 401-403, respectively. Shell 405 and cloud extensions 406-408 can be loaded, for example, from a locally hosted web page or from a remote web page hosted by one 
At the time of the effective filing date of the claimed invention it would have been obvious for Pogrebinsky to use the test results from Malla in order to determine compatibility of a specific browser for a specific cloud provider.
Heller-Malla-Pogrebinsky disclosed (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) based on execution of the network application (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing) on the plurality of third-party cloud service providers using the plurality of browser engines ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)


The Applicant presents the following argument(s) [in italics]:
…the combination of Heller and Malla, which do not discuss third-party service providers and Pogrebinksy, does not teach or suggest determining a compatibility based on the execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines as recited in claim 1… 
The Examiner respectfully disagrees with the Applicant. 

Heller-Malla-Pogrebinsky disclosed (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) based on execution of the network application (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing) on the plurality of third-party cloud service providers using the plurality of browser engines ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)


The Applicant presents the following argument(s) [in italics]:
… Pogrebinsky does not teach or suggest testing network applications on a plurality of browser engines and a plurality of third-party cloud service providers and determining a compatibility of a network application with the browser engines and the third-party cloud service providers and therefore does not teach or suggest the above recited subject matter of claim 1…  Pogrebinsky is simply connecting the user to cloud services they have previously registered for and does not teach or suggest “executing, by the computing device, the network application in the plurality of browser engines and on the plurality of third-party cloud service providers” as recited in claim 1 or “determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers” as recited in claim 1.
The Examiner respectfully disagrees with the Applicant. 
Pogrebinsky is not relied upon to disclose executing, by the computing device, the network application in the plurality of browser engines.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Heller disclosed (re. Claim 1) executing the network application in each of the plurality of browser engines; (Heller-Figure 2,Paragraph 44, a user, using a browser runtime process 114, browses to a given site and the browser specified by the applicable redirection rules loads, Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring)

Pogrebinsky disclosed (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.(Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

Pogrebinsky disclosed (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud )


Priority
	The effective date of the claims described in this application is November 16, 2018.

Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (USPGPUB 2014/0108496) further in view of Malla (USPGPUB 2016/0147641) further in view of Pogrebinsky (USPGPUB  2017/0006119)  further in view of Belote (USPGPUB US 2015/0326562) further in view of Morris (US 2019/0147006).
In regard to Claim 1
Heller Paragraph 16 disclosed a browser-switching architecture and application is a technical solution that provides web application continuity. This architecture and application can enable both individual users and enterprises, such as, but not limited to, businesses, governmental organizations, non-profit groups, universities and other entities, to direct specific web applications to specific web browsers, allowing tighter integration for application workflows, easing side-by-side web browser installation scenarios, and ensuring the integrity of web applications over time.
Heller disclosed (re. Claim 1) a method for identifying compatibility of a network application in different browser engines, (Heller- Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring) the method comprising:
(a)    receiving, by an automated tester of a device, identification of a network application to check for compatibility across a plurality of browser engines;(Heller-Paragraph 15,   tools to redirect an attempted browser navigation by redirecting the navigation to a rule-specified browser based upon the content requested in the navigation ) 
(b)    executing the network application in each of the plurality of browser engines; (Heller-Figure 2,Paragraph 44, a user, using a browser runtime process 114, browses to a given site and the browser specified by the applicable redirection rules loads, Paragraph 82, controller engine 210 creates separate instances of the browser controllers 212 for every instance of the browser application that it is monitoring) 
(c)    determining a compatibility of the network application with each of the plurality of browser engines; (Heller-Paragraph 40, browser `switching` that occurs between their current web browser (i.e., the originating application or starting browser) to a specified browser application based on the rule or rules being enforced, Paragraph 64, a software application or agent sometimes need to invoke, apply, and configure navigation rules for redirecting and controlling navigation to content such as web pages, web applications, and files )  and
(d)    selecting a browser engine from the plurality of browser engines based at least on the determined compatibility of the network application with each of the plurality  direct specific web applications to specific web browsers ) 
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) an automated tester of a device.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) identifying one or more third-party cloud service providers for executing the plurality of browser engines.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines.
While Heller substantially disclosed the claimed invention Heller does not disclose (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, the selected settings being based on performance of the browser engine to execute the network application with use of the settings’.

Malla disclosed (re. Claim 1) an automated tester of a device.(Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 83, secure web application testing,  automated validation and script-less automation) 
Malla disclosed (re. Claim 1) execution of the network application on cloud service providers. (Malla-Paragraph 57,  a list 429 of execution modes in which the cross-browser web application testing tool 10A may operate ) 
Heller and Malla are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Malla into Heller.   The motivation for the said combination would have been to enable to comparing and evaluating web applications or web pages rendered by one or more web browsers relative to such web applications or web pages rendered by one or more other web browsers (e.g., to determine discrepancies, if any, between the transformations conducted by the various browsers).(Malla- Paragraph 33) 
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.

While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility.
While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers based on execution of the network application on the plurality of third-party cloud service providers using the plurality of browser engines.

While Heller-Malla substantially disclosed the claimed invention Heller-Malla does not disclose (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, the selected settings being based on performance of the browser engine to execute the network application with use of the settings’.
Pogrebinsky Paragraph 48 disclosed shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403. Shell 405 then loads native UI extensions 406, 407, 408 corresponding to cloud services 401-403, respectively. Shell 405 and cloud extensions 406-408 can be loaded, for example, from a locally hosted web page or from a remote web page hosted by one of the cloud services 401-403. Each of the cloud extensions 406-408 are adapted to connect to a cloud portal 409, 410, 411 for the corresponding cloud service 401-403.
shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

Pogrebinsky disclosed (re. Claim 1) determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud )

 Heller,Malla and Pogrebinsky are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Pogrebinsky into Heller-Malla.   The motivation for the said combination would have been to allow users to see resources and services coming from different clouds as if they came from one "integrated" or hybrid cloud.
Heller-Malla-Pogrebinsky disclosed (re. Claim 1) determining, by the computing device, a compatibility of the network application with the plurality of browser engines and the plurality of third-party cloud service providers (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) based on execution of the network application (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing ,Paragraph 57,  a list 429 of execution modes in which the cross-browser web application testing tool 10A may operate )) on the plurality of third-party cloud service providers using the plurality of browser engines ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)
Pogrebinsky is determining compatibility of a plurality of browsers for use in the corresponding plurality of cloud services.
At the time of the effective filing date of the claimed invention it would have been obvious for Pogrebinsky to use the test results from Malla in order to determine compatibility of a specific browser for a specific cloud provider.

While Heller-Malla-Pogrebinsky substantially disclosed the claimed invention Heller-Malla-Pogrebinsky does not disclose (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network application accessed via the embedded browser.
Belote Paragraph 17 disclosed wherein a third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.
Belote disclosed (re. Claim 1) wherein at least one of the plurality of browser engines comprises a client application including an embedded browser, the network third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.) 
Heller,Malla and Belote are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Belote into Heller-Malla.   The motivation for the said combination would have been to enable facilitating single sign-on to third-party applications without having to separately sign in to each application.  
Heller-Malla-Pogrebinsky disclosed (re. Claim 1) ‘selecting settings for the browser engine and a third-party cloud service provider, (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud , Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403)  the selected settings being based on performance of the browser engine to execute the network application with use of the settings’  
While Heller-Malla-Pogrebinsky-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Belote does not disclose (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.
Morris Paragraph 277 disclosed wherein an employer, a bank, an insurance company, a retailer, a wholesaler, an auction service, a social media service, and/or a 
Morris disclosed (re. Claim 1) wherein the selected settings are based on performance of the browser engine to execute the network application with use of the settings’.( Morris- Paragraph 129,HTTP protocol service 513 and/or user agent 505 may detect a criterion in a header of an HTTP message…Paragraph 153,Paragraph 154, identify a criterion based on a metric for performance, power utilization, CPU utilization, Paragraph 156, a criterion that identifies a user agent client to present output based on the resource received in a response to the request ) 



In regard to Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.

In regard to Claim 2,12
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 2,12) wherein at least one of the plurality of browser engines comprises the client application including the embedded browser, the network application accessed via the embedded browser.(Belote-Paragraph 17, third-party application's user interface is implemented in HTML or other web-based technology and is rendered within an embedded browser of the client device 110.)

 In regard to Claim 3,13
shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.) responsive to a security compatibility identified between the plurality of browser engines and the one or more third-party cloud service providers. (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) 

In regard to Claim 4,14
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 4,14)  executing, by the computing device using a plurality of test conditions, (Malla-Paragraph 38, in a SAAS configuration, the cross-browser web application testing tool may be stored in and/or run by the one or more servers , Paragraph 46, user may select two or more web browsers on a remote server 34 for cross-browser web application testing) the plurality of browser engines with the network application on each of the one or more third-party cloud service providers. ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)

In regard to Claim 6,16
links from a specific enterprise application (e.g., MICROSOFT.TM. Outlook) must open in a specific browser application)   to a predetermined third-party cloud service provider. ( Pogrebinsky-Paragraph 48, shell can determine what assets and services the user is registered for and where those are located in cloud services 401-403.)
In regard to Claim 7,17
Heller-Malla-Pogrebinsky-Morris-Belote disclosed (re. Claim 7,17)  wherein (c) further comprises determining the compatibility of the network application based on at least on one of a functional, performance or security compatibility  (Pogrebinsky-Paragraph 31, Each extension with associated UI can be loaded from a different cloud and is adapted to enable a specific security context, such as identification and authentication, for that cloud ) with each of the plurality of browser engines.(Malla-Paragraph 83, secure web application testing, detailed reporting, automated validation and script-less automation ) 

In regard to Claim 8,18
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 8,18) providing, by the automated tester, for display on a user interface of a display device, (Heller-Paragraph 148, the content requested in step 710 and evaluated in step 720 is displayed in the browser application 110 specified in the matching rule(s) )  a recommendation to use the selected browser engine for the network application.(Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on ) 
In regard to Claim 9,19
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 9,19) providing the recommendation to deploy the network application (Heller-Paragraph 136, a deployment module 604 that performs bidirectional communication with the administrative process 202 as the redirection/navigation control process 116 for the browser application 110 is configured , Paragraph 139, deployment module 604 can convey installer files needed to install the user interface 112, one or more browser applications 110, and a client-side redirection/navigation control process 116)  with the selected browser engine on a selected third-party cloud service provider. (Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )
In regard to Claim 10,20
Heller-Malla-Pogrebinsky-Morris-Belote (re. Claim 10,20) providing the recommendation to execute the network application in a predetermined configuration of the selected browser engine. (Heller-Paragraph 15, system ensures that web applications are loaded and invoked with the desired browser platform, which can encompass a specific version of a particular browser and the OS of a client machine (physical or virtual) the browser is to be run on )
 
Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (USPGPUB 2014/0108496) further in view of Malla (USPGPUB 2016/0147641) further in view of Pogrebinsky (USPGPUB  2017/0006119) further in view of Belote (USPGPUB US 2015/0326562) further in view of Morris (US 2019/0147006) further in view of Moorthi (USPGPUB 2012/0131591).
In regard to Claim 5,15
While Heller-Malla-Pogrebinsky-Morris-Belote substantially disclosed the claimed invention Heller-Malla-Pogrebinsky-Morris-Belote does not disclose (re. Claim 5,15) determining the compatibility of the network application based at least on a cost of executing the network application on one or more the plurality of browser engines on the one or more third-party cloud service providers.
Moorthi Paragraph 56 disclosed wherein translation costs can be determined based on compute resources and/or cycles required to complete, time required, and any other parameter on which a compute task can be analyzed. The cost of translation can be factored into the optimal distribution of any cloud compute task.  
Moorthi disclosed (re. Claim 5,15) determining the compatibility of the network application based at least on a cost of executing the network application on one or more the plurality of browser engines on the one or more third-party cloud service providers. (Moorthi-Paragraph 56,translation costs can be determined based on compute resources and/or cycles required to complete, time required, and any other parameter on which a compute task can be analyzed. The cost of translation can be factored into the optimal distribution of any cloud compute task.)   

Heller,Malla and Moorthi are analogous art because they present concepts and practices regarding selection of compatible browsers for web applications. At the time of the effective filing date of the claimed invention it would have been obvious to combine Moorthi into Heller-Malla.   The motivation for the said combination would have been to implement a clearing system to automatically analyze any received cloud compute task and determine attributes and/or constraints and produce a calculation of an optimal distribution of the cloud compute task.
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GREG C BENGZON/Primary Examiner, Art Unit 2444